Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered August 15, 1980, convicting him of bribery in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial of the defendant’s oral motion, made during the course of trial, which was to suppress certain statements.
Ordered that the judgment is affirmed and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The defendant claims that the trial court erred in refusing to suppress all of the statements he made after his arrest for violations of the Vehicle and Traffic Law. However, at the trial, the defendant’s counsel specifically limited the suppression motion to certain tape-recorded conversations. Thus, the defendant’s claim of error with respect to all of the other conversations is unpreserved for appellate review as a matter of law (CPL 470.05 [2]). Furthermore, the defendant’s claim that he was not advised of the Miranda warnings after his arrest on the Vehicle and Traffic Law violations is not supported by the record. The arresting officer testified, without contradiction, that he advised the defendant of each Miranda right following his arrest, and that the defendant acknowledged his understanding of the rights.
*1048Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.